          Case 1:21-cv-05374-RA Document 14
                                         13 Filed 09/13/21
                                                  09/10/21 Page 1 of 1




                                                                              Joseph Mizrahi – Attorney
                                                                           300 Cadman Plaza W, 12th Floor
                                                                                      Brooklyn, NY 11201
                                                                         P: 929-575-4175 | F: 929-575-4195
                                                                           E: jmizrahi@cmlattorneys.com|
                                                                           W: cml.legal

                                           September 10, 2021
                                                                                             VIA ECF
The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007

       Re:    Pascual v. NABC, Inc., Case No. 1:21-cv-05374-RA

Dear Judge Abrams:

        We represent plaintiff Domingo Pascual (“Plaintiff”) in the above-referenced action. We
respectfully write to inform the Court that the parties are working on a joint stipulation for
dismissal and respectfully request a stay of all deadlines.

                                           Respectfully submitted,
                                           /s/ Joseph H. Mizrahi
                                           Joseph H. Mizrahi


cc:    All Counsel of Record (via ECF)




                                               Application granted. By October 13, 2021 the
                                               parties are directed to file either a stipulation of
                                               dismissal or an additional status update.

                                               SO ORDERED.


                                               ____________________
                                               Hon. Ronnie Abrams
                                               09/13/2021
